Citation Nr: 0209496	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  96-03 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland




THE ISSUE

Whether new and material evidence has been submitted to 
reopen claims of service connection for low back and cervical 
spine (neck) disorders.  

(As discussed hereinbelow, the reopened claims of service 
connection for low back and cervical spine disorders will be 
the subject of a later decision.)  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from April 1967 to June 
1967 and June 1972 to February 1975.  He also served in the 
National Guard.  

This appeal initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
RO.  

In a March 1998 decision, the Board declined to reopen the 
veteran's claim, finding that new and material evidence had 
not been submitted.  The veteran then appealed to the United 
States Court of Appeals for Veterans Claims (Court).  

In a November 1998 order, the Court granted a Motion, 
vacating the Board's decision and remanding the case for 
additional proceedings. 

In June 1999, the Board remanded the case to the RO for 
additional development.  

In March 2001, the Board again declined to reopen the claim, 
finding that new and material evidence had not been 
submitted.  

The veteran then filed a motion for reconsideration, which 
the Board denied in May 2001.  The veteran again appealed to 
the Court.  

In a January 2002 order, the Court granted a Joint Motion, 
vacating the Board's decision and remanding for additional 
proceedings.  

As noted in March 2001, the veteran, in a statement received 
in August 1999, indicated that he was seeking to reopen a 
previously denied claim for payment or reimbursement of 
medical expenses incurred in connection with unauthorized 
medical treatment rendered at Anne Arundel Hospital on August 
17, 1998.  This matter is referred to the RO for appropriate 
action.  

In light of the action taken hereinbelow, the Board is 
undertaking additional development with respect to the 
reopened claims of service connection for low back and 
cervical spine disorders, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9 (a)(2)).  

When the additional development is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903)).  

After giving notice and reviewing the veteran's response to 
the notice, the Board will prepare a separate decision 
addressing those issues.  



FINDINGS OF FACT

1.  In February 1991, the RO denied the veteran's claims of 
service connection for low back and cervical spine disorders.  
The veteran did not enter an appeal from this decision 
following written notification thereof.  

2.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims file since the prior 
rating decision.  




CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claims of service connection for low back and cervical spine 
disorders.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.156(a) (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board has considered this new legislation with regard to 
the issue of whether new and material evidence has been 
submitted.  

The Board finds, given the favorable action taken 
hereinbelow, that no further assistance in developing the 
facts pertinent to this limited issue is required at this 
time.  

The veteran contends that he has low back and neck disorders 
attributable to injuries he sustained as a result of falls he 
has experienced due to his service-connected seizure 
disorder.  

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a notice of disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  

If a notice of disagreement is filed within the one-year 
period, the RO shall issue a statement of the case.  38 
U.S.C.A. § 7105(d).  

The veteran is provided a period of 60 days (or the remainder 
of the one-year period from the date of mailing of the notice 
of the determination being appealed) to file the formal 
appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b).  

In the absence of a perfected appeal, the RO's decision 
becomes final, and the claim will not thereafter be reopened 
or allowed, except as otherwise provided.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  

VA must first determine whether the newly presented evidence 
is "new," that is, not of record at the time of the last 
final disallowance of the claim and not merely cumulative of 
other evidence that was then of record.  If new, the evidence 
must be "probative" of the issue at hand.  

There is, however, no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

At the time of the February 1991 decision by the RO, the 
evidence included the veteran's service medical records that 
were negative for any complaints or findings of low back or 
neck disorders, exclusive of a May 1976 report of injury to 
the low back, which was incurred while the veteran was 
performing duty with the National Guard.  

This report noted that, while riding in the back of a 
military 21/2-ton vehicle, the veteran was thrown to the bed of 
the truck causing him to hit his back against the seat.  The 
veteran was found by a physician at the Submarine Medical 
Center in Groton, Connecticut, to have suffered a low back 
strain with abrasions.  

The evidence before the RO in 1991 also included VA clinical 
records which show that in September 1987, the veteran 
presented to a VA orthopedic clinic with complaints of neck 
and back pain since his involvement in a motor vehicle 
accident approximately one year earlier.  An examination 
found no spinal tenderness but did reveal decreased range of 
motion in flexion and extension.  It was recorded that "old 
films" revealed possible sclerosis of the cervical spine but 
no specific findings.  Chronic low back pain was recorded as 
a secondary diagnosis during a period of VA hospitalization, 
beginning in September 1989.  

A statement from a VA physician in that same month recorded 
that the veteran, at that time, suffered from chronic neck 
and back pain and that magnetic resonance imaging scans had 
revealed a mild disc herniation at C6-C7 and mild early 
arthritic changes involving the lumbar spine.  

An October 1990 VA orthopedic consultation noted as a 
diagnostic impression that the veteran had a herniated 
nucleus pulposus, C6-C7, with neck pain in the interscapular 
and trapezius muscle areas.  It was also noted on this 
consultation that the veteran had low back pain for which he 
could not recall the exact etiology but believed was 
secondary to recurrent seizures and falling.  X-ray studies 
of the cervical spine showed evidence of arthritic changes.  
X-ray studies of the lumbosacral spine identified no gross 
irregularity.  

The health records maintained by the veteran's then employer, 
the United States Postal Service, and compiled between 
November 1986 and April 1989 noted the veteran's complaints 
of neck pain related to an automobile accident in February 
1988 as well as his treatment for neck and back discomfort.  

An April 1989 United States Postal Service letter to the 
veteran indicated that a low back disorder limited the amount 
of weight he could lift and the amount of time he could stand 
or sit.  

The evidence of record, in February 1991, also included 
testimony elicited from the veteran at an April 1990 personal 
hearing before a Hearing Officer at the RO to the effect that 
he had a neck disorder caused by his service-connected 
seizures.  Also of record were private clinical progress 
notes showing treatment provided to the veteran by clinicians 
at St. Raphael Hospital for complaints of chronic neck and 
low back pain.  

On this evidentiary record, as noted hereinabove, the RO in 
February 1991 concluded that the veteran's low back and 
cervical spine disorders were not attributable to service on 
any basis.  

In connection with his application to reopen, filed in 
September 1994, the Board notes that evidence associated with 
the record that is not duplicative of previously considered 
evidence includes VA outpatient treatment records complied 
between April and June 1991 and VA outpatient treatment 
records compiled between November 1997 and January 2000.  

Additionally on file are reports of VA examinations provided 
to the veteran in July 1992 and December 1993 as well as an 
undated statement from a VA physician identifying the 
veteran's current disabling problems.  

Also on file are private clinical data compiled from the late 
1980's, a statement from the veteran's private physician 
dated in February 1987, and statements from three former co-
workers of the veteran, two dated in May 1988 and one 
undated.  

The VA clinical data shows that the veteran was provided 
Motrin for his low back pain in early 1988 and was advised to 
avoid heavy lifting.  He was evaluated and treated for 
complaints of low back pain in May 1991 and found on X-ray 
study of the lumbosacral spine to have straightening of his 
normal lumbar curvature secondary to muscle spasm.  

A VA examination in July 1992 recorded the veteran's recent 
history of seizure activity and the related objective 
findings.  On VA examination in December 1993, the veteran 
reported that he averaged eight seizures a year and that in 
one of the seizures he fell and injured his neck.  Chronic 
cervical pain of unknown etiology was the pertinent 
diagnosis.  

In November 1997, the veteran was noted to have complaints of 
back pain and evidence of a significant amount of spasm.  

In an undated progress note a VA physician noted upon review 
of the veteran's chart that he had problems with cervical 
spondyloarthropathy and chronic low back pain.  

The private clinical data includes records of treatment 
provided to the veteran between January 1987 and August 1989 
by clinicians at the St. Raphael Hospital for back and neck 
pain following a motor vehicle accident in January 1987 and 
for neck pain following a motor vehicle accident in February 
1988.  Cervical disc disease was diagnosed in August 1989.  

The private clinical data from the Hill Health Center note 
problems with low back pain in August 1991, secondary to a 
motor vehicle accident in 1987 and a diagnostic assessment of 
chronic neck pain in February 1992.  

A medical history report, dated in September 1991, includes 
the notation that the veteran had a cervical slipped disc 
secondary to seizure in 1987.  

The veteran's private physician, William Paley, M.D., in a 
statement dated in February 1987 observed that the veteran 
was being evaluated for chronic neck pain and that a magnetic 
resonance image had shown that he has a central disc 
herniation.  

The lay statements submitted in connection with the claim to 
reopen recall episodes at the veteran's job site where the 
veteran's seizure activity was witnessed by the authors.  

The Board finds, based on its review of the recently 
presented evidence, that it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

In particular, the Board notes that the lay statements tend 
to corroborate the veteran's contention that he had sustained 
a fall during his seizure activity.  The testimony is 
certainly new, as it was not of record or addressed at the 
time of the prior rating decisions.  

Furthermore, the evidence is material because, for the first 
time, there is corroborative evidence that the veteran 
sustained falls.  The recently submitted medical records, in 
particular the September 1991 medical history report, serve 
to establish that the claimed disability was caused by a 
seizure in 1987.  

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claims of service connection 
for low back and cervical spine disorders.  



ORDER

As new and material evidence has been received to reopen the 
claims of service connection for low back and cervical spine 
disorders, the appeal to this extent is allowed.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

